UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-5024



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


DANIEL LAMAR GREGORY,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry M. Herlong, Jr., District
Judge. (7:06-cr-000397-HMH)


Submitted:   May 23, 2007                  Decided:   July 10, 2007


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Benjamin T. Stepp, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. Reginald I. Lloyd, United States
Attorney, Columbia, South Carolina, Elizabeth Jean Howard, OFFICE
OF THE UNITED STATES ATTORNEY, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Daniel Lamar Gregory appeals his conviction and sentence

to seventy-seven months in prison and three years of supervised

release after pleading guilty to possession of a firearm by a

convicted felon in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2)

(2000). Gregory’s attorney has filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), asserting, in his opinion, there

are no meritorious grounds for appeal but raising the issues of

whether the district court complied with Fed. R. Crim. P. 11 in

taking Gregory’s guilty plea, and whether the district court

plainly erred in sentencing him to seventy-seven months in prison.

The Government has not filed an answering brief.          Gregory was

advised of his right to file a pro se supplemental brief but has

not done so.    Finding no reversible error, we affirm.

          Appellate counsel first questions whether the district

court complied with Fed. R. Crim. P. 11 in accepting Gregory’s

guilty plea, but he alleges no error by the district court and

concludes the court fully complied with the rule.      Since Gregory

did not move in the district court to withdraw his guilty plea, we

review any challenge to the adequacy of the Rule 11 hearing for

plain error.     United States v. Martinez, 277 F.3d 517, 525 (4th

Cir. 2002).    We have reviewed the record and find no plain error in

the district court’s acceptance of Gregory’s guilty plea.




                                - 2 -
          Appellate counsel next questions whether the district

court plainly erred in sentencing Gregory, but he alleges no error

by the district court and concludes Gregory’s sentence at the low

end of a properly calculated sentencing range is not unreasonable.

We will affirm a sentence imposed by the district court as long as

it is within the statutorily prescribed range and reasonable.

United States v. Hughes, 401 F.3d 540 (4th Cir. 2005).       A sentence

may be unreasonable for both substantive and procedural reasons.

United States v. Moreland, 437 F.3d 424, 434 (4th Cir.), cert.

denied, 126 S. Ct. 2054 (2006).    An error of law or fact can render

a sentence unreasonable. United States v. Green, 436 F.3d 449, 456

(4th Cir.), cert. denied, 126 S. Ct. 2309 (2006).

          In sentencing a defendant, the district court must:

(1) properly calculate the guideline range; (2) determine whether

a sentence within that range serves the factors under 18 U.S.C.

§ 3553(a) (2000); (3) implement mandatory statutory limitations;

and (4) explain its reasons for selecting the sentence, especially

a sentence outside the range.     Id. at 455-56.   A sentence within a

properly calculated range is presumptively reasonable. Id. at 457.

In considering whether the sentence is unreasonable, we review the

district court’s factual findings for clear error and its legal

conclusions de novo.   United States v. Hampton, 441 F.3d 284, 287

(4th Cir. 2006).   Issues that are not raised in the district court

are reviewed for plain error.     Hughes, 401 F.3d at 547.


                                - 3 -
           We   have   reviewed     the   record   and     conclude   Gregory’s

sentence is reasonable.       The district court determined his base

offense level was twenty.          See U.S. Sentencing Guidelines Manual

(“USSG”) § 2K2.1(a)(4)(A) (2004).           The court applied a four-level

enhancement under USSG § 2K2.1(b)(5) for possessing the firearm in

connection with another felony offense, and a three-level reduction

for acceptance of responsibility.            With a total offense level of

twenty-one and criminal history category VI, Gregory’s advisory

guideline range was 77 to 96 months.          Neither party objected to the

district court’s calculations, and Gregory’s counsel requested that

he be sentenced at the lower end of his guideline range.                      In

sentencing Gregory to seventy-seven months, the district court

considered the guidelines as advisory and the factors under 18

U.S.C. § 3553(a), and reasonably determined a sentence within the

guideline range was appropriate in this case.

           In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.   We therefore affirm the district court’s judgment.                This

court requires that counsel inform his client, in writing, of his

right to petition the Supreme Court of the United States for

further review.    If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel   may   move   in   this    court    for   leave    to   withdraw   from




                                     - 4 -
representation.   Counsel’s motion must state that a copy thereof

was served on the client.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                         AFFIRMED




                              - 5 -